In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00173-CR



             RONNY WAGNER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                Bowie County, Texas
             Trial Court No. 18F0035005




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           Ronny Wagner has filed an untimely notice of appeal from a conviction of unauthorized

use of a vehicle. 1 We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Wagner’s sentence was imposed

on May 2, 2019, and Wagner timely filed a motion for new trial. Under Rule 26.2(a) of the Texas

Rules of Appellate Procedure, the deadline for filing a notice of appeal under these circumstances

was July 31, 2019. See TEX. R. APP. P. 26.2(a)(2). Wagner’s notice of appeal was not filed until

August 19, 2019. The Texas Court of Criminal Appeals has expressly held that without a timely

notice of appeal, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim.

App. 1998).

           We notified Wagner by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. Wagner did not respond to our letter.

           Because Wagner did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.




                                                        Ralph K. Burgess
                                                        Justice

Date Submitted:            September 11, 2019
Date Decided:              September 12, 2019

Do Not Publish

1
    See TEX. PENAL CODE ANN. § 31.07.

                                                    2